UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8321


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLARENCE J. LOMAX,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:00-cr-00406-RLW-1)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence J. Lomax, Appellant Pro Se. Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clarence J. Lomax appeals the district court’s order

denying     the   his   18    U.S.C.     § 3582(c)(2)    (2006)       motion   for

reduction of sentence pursuant to Amendments 706 and 711 of the

U.S. Sentencing Guidelines.              We have reviewed the record and

find   no   reversible       error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.                United States v. Lomax,

No. 3:00-cr-00406-RLW-1 (E.D. Va. Oct. 10, 2008).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2